REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the RCE filed on 3/8/2022.  In addition to conducting a complete final search, the prior art references filed with the Information Disclosure Statements (IDSs) have been considered and initialed.  Conclusively, no relevant prior art was found that could anticipate or render obvious independent claims 2 and 8. 
In relation to the patentability of claim 2, the prior art of record does not disclose or suggest, inter alia, an analyte monitoring device wherein the slot is positioned between the intermediate body and the passage; wherein the analyte sensor extends from the intermediate body, through the slot, and to the passage; wherein after the analyte sensor passes through the slot, the analyte sensor comprises a bend to extend away from the housing at or in the passage for insertion in the host; and wherein the analyte sensor is secured in the slot with an adhesive between the intermediate body and the passage.    
In relation to the patentability of claim 8, the prior art of record does not disclose or suggest, in combination, the steps of: (1) fabricating a wearable housing configured to house sensor electronics, wherein the fabricating comprises fabricating a housing top portion with a sensor insertion opening therein, and fabricating a housing bottom portion with a sensor insertion opening therein and a slot adjacent thereto; (2) placing at least a portion of an ex vivo portion of a transcutaneous analyte sensor into the slot; (3) extending an in vivo portion of the transcutaneous analyte sensor from the slot and out of the housing via the sensor insertion opening; (4) dispensing a liquid adhesive material into the slot, and (5) hardening the dispensed liquid adhesive material to retain the at least a portion of the ex vivo portion of the transcutaneous analyte sensor in the slot. 


Based on the above observations, claims 2-14 are considered allowable over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783